Citation Nr: 0029662	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  96-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a left hand 
disability (amputation through the distal middle phalanges of 
the index, middle and ring fingers), currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
perforated colon, post operative, currently evaluated as 10 
percent disabling.

3.  Entitlement to an effective date earlier than August 18, 
1995, for the award of special monthly compensation on 
account of loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from July 1951 to July 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued in September 
1995 and July 1997 from the Nashville, Tennessee, Department 
of Veterans Affairs (VA) Regional Office (RO).

The claims seeking entitlement to increased ratings for the 
left hand and perforated colon disabilities are the subject 
of the remand immediately following this decision.


FINDINGS OF FACT

1.  On June 21, 1996, the RO received the appellant's claim 
seeking entitlement to special monthly compensation for loss 
of use of a creative organ as a post-operative complication 
of sigmoid colostomy surgery performed in April 1973.

2.  The RO issued a rating decision in July 1997 which 
awarded special monthly compensation for loss of use of a 
creative organ effective on a facts-found basis from August 
18, 1995, the date of a VA general medial compensation 
examination that diagnosed the appellant with a history of 
impotence likely related to previous colon surgery.

3.  The evidence of record does not demonstrate that the 
appellant was treated or diagnosed with impotence due to the 
1973 colostomy surgery any earlier than the August 1995 VA 
examination.

4.  There is no evidence showing that any communication or 
action from the appellant, his representative or a Member of 
Congress, or some other person acting as his friend was 
submitted before August 15, 1995, that could reasonably be 
interpreted as reflecting an intent to file an informal claim 
for special monthly compensation for loss of use of a 
creative organ.


CONCLUSION OF LAW

There is no legal basis to assign an effective date earlier 
than August 15, 1995, for the award of special monthly 
compensation for loss of use of a creative organ.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase seeking 
disability compensation benefits shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(a) (1999).

In this case, the RO issued a rating decision in July 1997, 
which awarded special monthly compensation for loss of use of 
a creative organ effective from August 15, 1995, the date it 
was first shown on a facts-found basis by a VA general 
medical examination that the appellant was impotent due 
likely to his April 1973 sigmoid colostomy surgery, which 
resulted in a perforated colon that was subsequently service 
connected in November 1977 on the basis of an additional 
disability caused by VA medical treatment.  On appeal, the 
appellant contends that the award of special monthly 
compensation for loss of use of a creative organ should be 
made effective from the April 1973 surgery, as he alleges 
that he was impotent since that surgery.  However, there is 
no evidence that the appellant actually filed a claim seeking 
entitlement to special monthly compensation on the basis of 
impotency any earlier than earlier than June 1996 when he 
filed an amended claim for these benefits, and moreover, 
there is no evidence which documents that he was impotent any 
earlier than the August 1995 VA examination, to include the 
April 1973 hospital records.  It therefore appears that in 
reviewing the evidence the RO determined correctly on a facts 
found basis under 38 C.F.R. § 3.400(a) that the effective 
date for the award of special monthly compensation was August 
15, 1995, the date it was first shown by the evidence that 
the appellant was impotent due likely to postoperative 
complications from the 1973 colostomy surgery.  Accordingly, 
the Board concludes that the effective date for the award of 
special monthly compensation is August 15, 1995, the date it 
is first shown by the facts that he was impotent due to the 
April 1973 surgery.

38 C.F.R. § 3.155 (1999) is not for application in this case 
because there is no evidence that any prior communication or 
action from either the appellant, his representative or a 
Member of Congress or some other person acting as his friend 
was submitted that could reasonably be interpreted as 
reflecting an intent to file an informal claim for special 
monthly compensation for loss of use of a creative organ 
prior to August 15, 1995.


ORDER

Entitlement to an effective date earlier than August 15, 
1995, for the award of special monthly compensation for loss 
of use of a creative organ is denied.


REMAND

With respect to the claim seeking an increased rating for the 
left hand disability, the Board believes that further medical 
development is in order.  The appellant has not been 
specifically examined for compensation purposes for this 
disability in connection with this claim, and hence, the Board 
finds that VA's obligation to accord him the duty to assist 
under the newly amended version of 38 U.S.C.A. § 5107(a) 
mandates that he receive a thorough examination as such.  See 
H. R. 4205, the Floyd D. Spence National Defense Authorization 
Act of FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000) (eliminates the well-grounded claim requirement for all 
claims seeking entitlement to veterans benefits and provides 
that VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought).  Moreover, as his left hand disability is 
musculoskeletal in nature, the Board finds further that the 
state of the record is inadequate for rating purposes because 
an examination is required to address functional loss and pain 
on motion in line with a seminal decision of the Court of 
Appeals for Veterans Claims (the Court) issued in 1995.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (whether veteran has 
additional disability as a result of weakened movement, excess 
fatigability, incoordination; whether there was any additional 
range of motion loss due to any of the aforementioned factors; 
and, whether there is any additional range of motion loss due 
to pain on use, including flare-ups).  In DeLuca, the Court 
held that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca, 8 Vet. App. at 206.  See also Johnson 
(Brenda) v. Brown, 9 Vet. App. 7 (1996); Arnesen v. Brown, 
8 Vet. App. 432, 440 (1995); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

Accordingly, to ensure compliance with the Court's holding in 
DeLuca, the Board will remand this case to obtain a medical 
examination addressing this issue.  The new examination 
ordered by this remand must take into account the records of 
prior treatment so that the evaluation of the left hand 
disability is a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

Regarding the claim seeking an increased rating for the 
perforated colon disability, the Board finds that a new 
compensation examination is warranted as well.  He was 
previously evaluated for this disability on a VA general 
medical examination in August 1995, over five years ago at 
this point, which, in light of the evidentiary development 
required, as noted above, warrants further up-to-date medical 
evaluation.  Green, 1 Vet. App. 121, 124 (1991).

Finally, the Board finds that consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) is reasonably raised and therefore, this matter is 
remanded to the RO for consideration in connection with the 
readjudication of the appellant's claims.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should schedule the appellant 
for a VA compensation examination to 
determine the nature and extent of 
impairment caused by his left hand 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examining physician 
in conjunction with the requested 
examination.  The examiner should 
indicate in his/her report whether the 
claims folder was provided in conjunction 
with the examination and reviewed in its 
entirety.  All appropriate diagnostic 
tests and studies deemed necessary by the 
examiner to render the opinions 
requested, and to assess the severity of 
this disability, to include neurological 
testing and x-rays, if appropriate, 
should be conducted.  All pertinent 
symptomatology and medical findings 
should be reported in detail.  The 
physician should be specifically 
requested to proffer an opinion as to the 
specific extent and severity of the left 
hand disability, to include a complete 
and detailed discussion of all functional 
limitations associated with the 
condition, including precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
disability has upon daily activities.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellant's 
left hand disability in correlation with 
the applicable musculoskeletal and 
arthritis diagnostic criteria set forth 
in the Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999).  The physician 
should address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule, to include traumatic 
arthritis, limitation of motion, 
favorable or unfavorable ankylosis, etc., 
and any other related musculoskeletal 
impairment pursuant to the applicable 
diagnostic codes found under 38 C.F.R. 
§ 4.71a, as well as for any existing 
neurological impairment, as is 
appropriate based on the medical 
findings.  The examiner must conduct 
range of motion (ROM) testing, and should 
report the exact ROM of the each affected 
finger of the left hand.  The ROM results 
should be set forth in degrees, and the 
report should include information as to 
what is considered "normal" range of 
motion.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.  In accordance with DeLuca, the 
examination report also must discuss 
whether there is any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
phantom pain in the stumps, and pain of 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion and/or function.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  The 
examiner should provide complete 
rationale for all conclusions reached.

2.  In addition, the RO should schedule 
the appellant for an appropriate VA 
compensation or fee-basis examination to 
determine the nature and extent of 
impairment caused by his service-
connected disability involving his 
residuals of a perforated colon.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician in conjunction 
with the requested examination.  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of this disability should be conducted.  
All pertinent symptomatology and medical 
findings should be reported in detail, 
and the examining physician should be 
specifically requested to proffer an 
opinion as to the specific extent and 
severity of this disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the condition.  In this regard, it is 
requested that the examiner identify the 
appellant's symptoms attributable to his 
perforated colon residuals and comment on 
their relative severity in terms of 
"slight," "moderate," or "severe."  
The copy of the examination report and 
all completed test reports should 
thereafter be associated with the claims 
folder.

3.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

5.  After completion of the above, the RO 
should readjudicate the issues remaining 
on appeal (increased ratings for the left 
hand and perforated colon disabilities), 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  As noted 
above, the readjudication of the 
increased rating claim for the left hand 
disability must be within the analytical 
framework provided by the Court in DeLuca 
and its progeny, and moreover, it must 
consider alternative diagnostic criteria, 
to include separate ratings for arthritic 
impairment.  Further, consideration of 
referring one or both of the increased 
rating claims for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  
The RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule, if applicable.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals


 

- 3 -


- 2 -


